United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1677
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Toby P. Young Bear

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of North Dakota - Bismarck
                                   ____________

                            Submitted: August 22, 2014
                              Filed: August 27, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, GRUENDER, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

       Toby Young Bear directly appeals the sentence of 4 months in prison imposed
by the district court1 upon revoking his supervised release. Because Young Bear has

      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota.
been released from custody and has fully discharged his revocation sentence, we
dismiss this appeal as moot. Cf. Spencer v. Kemna, 523 U.S. 1, 7-18 (1998)
(declaring challenge to allegedly erroneous parole revocation moot because defendant
had already served his entire sentence). We also deny counsel’s motion to withdraw
as moot.
                        ______________________________




                                        -2-